Citation Nr: 1112090	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  06-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971 and from December 1972 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A timely appeal was filed in February 2008.

The Veteran testified at a February 2010 Travel Board hearing held at the Houston RO.  A transcript of those proceedings is associated with the claims file.

Additional evidence was submitted in March 2010 and consists of a February 2010 private opinion letter from Dr. J.E.P.  This evidence was accompanied by a waiver of review by the agency of original jurisdiction, validly executed pursuant to 38 C.F.R. § 20.1304(c).  This evidence has been incorporated into the claims file and considered by the Board for purposes of this appeal.

The Board observes that the Veteran's appeal also initially included the issue of service connection for diabetes mellitus, to include as secondary to herbicide exposure.  That claim was granted in full by a September 2009 rating decision, and accordingly, is not presently on appeal before the Board.


FINDINGS OF FACT

1.  The Veteran was treated during service for various respiratory conditions, including upper respiratory infections, sinusitis, bronchitis, and seasonal allergies, but was not treated for or diagnosed with sleep apnea.

2.  The Veteran's currently diagnosed obstructive sleep apnea has not been shown to be etiologically related to an injury or illness incurred during his active duty service; nor has it been shown to be proximately due to or aggravated by his service-connected hypertension.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to hypertension, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice is not prejudicial to the claimant.  Id.

Insofar as the Veteran's claim of service connection for sleep apnea, the Board notes that the Veteran was notified of the information and evidence needed to substantiate his claim in a November 2007 notice letter.  This letter further advised that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim was subsequently adjudicated for the first time in the RO's January 2008 rating decision.

In a subsequent May 2009 letter, the Veteran was also provided notice as to the information and evidence necessary to establish his claim on a secondary service connection basis.  Following a reasonable period of time in which the Veteran was afforded the opportunity to respond to the May 2009 letter, the Veteran's claim was readjudicated in an October 2006 Statement of the Case which addressed the Veteran's theories of direct and secondary service connection for sleep apnea.  To the extent that the RO's initial November 2007 letter failed to fully notify the Veteran of the evidence and information required to support his claim, the corrective May 2009 letter remedies the notice deficiency in that regard.  Hence, this course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate a claim.  The Veteran's service treatment records and identified private and VA treatment records have been obtained.  Additionally, he was afforded a VA examination in June 2009 for the purpose of determining the etiology of his current sleep apnea disorder.  That examination was performed in conjunction with the examiner's review of the claims file.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


II.  Applicable Laws and Regulations for Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, a disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 




III.  Service Connection for Sleep Apnea, to Include
as Secondary to Hypertension

In his July 2006 claim for service connection for sleep apnea, the Veteran asserts that he has experienced sleep difficulties since 1970.  He acknowledges that he was never diagnosed with that disorder during his active duty service.

The Veteran's claim is supported by statements submitted in June 2006 by his spouse and daughter.  His spouse's statement asserts that she has had an opportunity to observe the Veteran's sleeping habits from September 1967.  She states that the Veteran's sleep has been marked by complaints of snoring, sore throat, breathing difficulties, and tiredness in the morning and throughout the day.  She also notes that, since August 1988, the Veteran's snoring has become severe enough to wake him several times during the night.  The Veteran's daughter writes that, in the period from August 1980 to August 1988, she has observed the Veteran snoring loudly and waking while gasping for breath.

As acknowledged by the Veteran, the service treatment records do not indicate any treatment or diagnosis of sleep apnea or any other sleep disturbance.  Nonetheless, physical examination reports from January 1971, November 1972, and December 1975 all document the Veteran's complaints that he was experiencing difficulty sleeping.  Such complaints are also reflected in a May 1991 report which corresponds to the Veteran's last in-service physical prior to his discharge from service in September 1991.

Post-service treatment records reflect that the Veteran first treated for sleep difficulties in April 2006.  Following a private sleep study that was performed at that time, he was diagnosed with obstructive sleep apnea and prescribed a nasal CPAP.  This diagnosis was confirmed in a second private sleep study that was performed in June 2006.  A private polysomnogram performed in August 2009 revealed severe obstructive sleep apnea.  These records, however, do not offer any opinions as to the etiology or onset of sleep apnea.

In June 2009, a VA examination was performed to determine the etiology of the Veteran's sleep apnea.  The claims file was reviewed by the examiner in conjunction with the examination.  Based upon his review of the claims file, the examiner acknowledged reports by the Veteran during service that he was experiencing sleep difficulties.  Although the examiner also confirmed the diagnosis of obstructive sleep apnea, he opined that it is less likely than not that the Veteran's sleep apnea had its onset during service.  In support of this conclusion, the examiner observed that the Veteran was not diagnosed with or treated for sleep apnea during service.  The examiner also determined that the Veteran's sleep apnea was neither caused by nor aggravated by his service-connected hypertension.  In this regard, he noted that there is no credible medical evidence that hypertension is a risk factor for, or actually causes, sleep apnea.  In support of this conclusion, the examiner cites internet medical research.

At his February 2010 Travel Board hearing, the Veteran testified that he treated during service for various respiratory problems with symptoms which included sleep disturbance.  According to the Veteran, he was advised that his respiratory problems were associated with allergies, but never received an actual diagnosis for his complaints.  Nonetheless, he further testified that his sleep disturbances during service were marked by inability to sleep, waking in the middle of the night, snoring, and gasping for breath.  According to the Veteran, he had been advised by a private physician, Dr. B., that his current sleep disorder is the same disorder for which he sought treatment during service.

A March 2010 private opinion letter from Dr. J.E.P. acknowledges that it is unknown as to how long the Veteran has actually had sleep apnea, but suggests that such diagnoses are often "somewhat delayed."  He also suggests that a strong association exists between sleep apnea and hypertension.  He does not, however, cite any authority that supports that proposition.

Although the Board also notes that VA treatment records pertaining to treatment from October 2004 through April 2009 have been incorporated into the claims file, these records do not pertain to treatment for sleep apnea.  No opinions as to the treatment or etiology of the Veteran's sleep apnea are contained in those records.
Based upon the evidence in the record, the Veteran is not entitled to service connection for sleep apnea.  Although examination reports throughout the Veteran's service reflect periodic complaints of difficulty sleeping, the nature of these reported sleep disturbances is unclear.  At a minimum, it is clear that the service treatment records do not reflect a diagnosis of sleep apnea specifically, and, there are no service treatment records which suggest any treatment for any sleep disturbances.  In this regard, the Veteran has testified that treatment received during service for various respiratory disorders also addressed his symptom of sleep disturbances.  Certainly, the service treatment records confirm frequent and extensive treatment for various respiratory disorders including upper respiratory infections, sinusitis, bronchitis, and seasonal allergies.  Nonetheless, those records make no reference to sleep apnea or sleep disturbances in general.  It is based upon these shared findings that the VA examiner concluded that it is less likely as not that the Veteran's sleep apnea had its onset during active duty service.

The only competent medical opinion to the contrary was provided by Dr. J.E.P. in his February 2010 letter.  In cases where there are competent but conflicting medical opinions, as here, several matters must be addressed in determining the relative probative value and weight of the opinions.

First, the Board may only consider independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, however, favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Additionally, the fact that an opinion is relatively speculative in nature also limits its probative value.  For example, an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

Moreover, the fact that a veteran has received regular treatment from a physician or other doctor is certainly a consideration in determining the credibility of that doctor's opinions and conclusions.  That notwithstanding, the United States Court of Appeals for Veterans Claims (Court) has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Mindful of the guiding law discussed above, the VA examiner's June 2009 opinion is due greater probative weight than that contained in Dr. J.E.P.'s February 2010 letter.  To the extent that Dr. J.E.P's opinion may be construed to rebut the VA examiner's determination that sleep apnea did not have its onset during service, he recognizes that the duration of the Veteran's sleep apnea is unknown.  Hence, any opinion offered by Dr. J.E.P. as to whether the Veteran's sleep apnea is directly related to his active duty service is speculative.  On the issue of whether the Veteran's sleep apnea may be a result of his service-connected hypertension, Dr. J.E.P. directly disputes the VA examiner by asserting that a strong association exists between the two disorders.  In offering that opinion, however, Dr. J.E.P. does not cite to any evidence in the claims file or to any supporting authority.  By contrast, the opinion provided by the VA examiner is supported by medical authority.  

The Board recognizes that the Veteran, as well as his spouse and daughter, is fully competent and credible to report on the symptoms he has experienced since service, namely trouble sleeping.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, they are not competent to give a medical opinion as to whether his sleep apnea is a result of his military service or was caused or aggravated by his service-connected hypertension, because such opinions require medical expertise that neither the Veteran nor his spouse or daughter are shown to have as lay persons.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the Veteran's claim of service connection for sleep apnea, to include as secondary to hypertension, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for sleep apnea, to include as secondary to hypertension, is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


